                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                        NO. 5:18-CR-406-FL-1

 UNITED STATES OF AMERICA,                        )
                                                  )
             v.                                   )
                                                  )                       ORDER
 JOVAN POWELL,                                    )
                                                  )
                           Defendant.             )


        This matter is before the court on defendant’s motions for reduction of sentence pursuant

to the First Step Act of 2018, (DE 10, 15), and the government’s motion for revocation of

supervised release, (DE 3). On April 22, 2020, defendant filed memorandum in support of the

First Step Act motions. Therein, defendant suggests that resolution of the First Step Act motions

may render moot the revocation hearing set for June 8, 2020. Accordingly, the court sets the

following briefing schedule on the First Step Act motions:

        1)        the government’s response to the First Step Act motions is due not later than May

                  7, 2020; and

        2)        defendant’s reply is due not later than May 14, 2020.

The court requests that the parties address, in the foregoing briefing, the court’s jurisdiction to rule

on defendant’s First Step Act motions. Defendant was not sentenced in this court, transfer of

jurisdiction occurring solely for purposes of supervised release. (See DE 1). Section 404(b) of

the First Step Act provides that “[a] court that imposed a sentence” may impose a reduced sentence

for a covered offense, suggesting a First Step Act must be filed in the original sentencing court.

See First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222.




             Case 5:18-cr-00406-FL Document 27 Filed 04/23/20 Page 1 of 2
SO ORDERED, this the 23rd day of April, 2020.


                                  _____________________________
                                  LOUISE W. FLANAGAN
                                  United States District Judge




                                     2



   Case 5:18-cr-00406-FL Document 27 Filed 04/23/20 Page 2 of 2
